DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election without traverse of Invention II, claims 31-37, and Species A and F, in the reply on 1 June, 2021, is acknowledged. Claims 21-30 and 38-40 are withdrawn as being drawn to nonelected inventions. Claim 34 is withdrawn as being drawn to at least one of nonelected species C-E. Claims 31-33 and 35-37 are examined. The restriction requirement is hereby made final. 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. Accordingly, the benefit of foreign priority under 35 U.S.C. 119(a)-(d) is obtained.
Information Disclosure Statement
The IDS disclosure is of extreme and unusual size. As such, this could be construed as an attempt to hide relevant "needle" references in a "haystack" of irrelevant references. As such, the examiner requests that the applicants provide indication of the references in the IDS that are of actual relevance.
Claim Objections
In regards to claim 31, the claim does not provide indentation where new items are provided. Where a claim sets forth a plurality of elements or steps, each element or 
Specifically, a new line and indentation should be provided after “An endoscope system including”, as “including” is the transition statement. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to claims 32, the claim reads “said second side-pointing viewing element” [location]. There is insufficient antecedent basis for this limitation in the claim. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that this is a newly recited item.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 31 and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over McKenna et al. (USPN 5,547,455).
In regards to claim 1, McKenna discloses an endoscope system including
a distal tip section [15, Figs.1-2], a shaft [middle portion of shaft 10, Fig.1], and a handle [proximal end of shaft 10], wherein the distal tip section is coupled to the shaft [Fig.1], the shaft terminating at the handle at the shaft's proximal end [Fig.10], wherein the distal tip section comprises: 
a front-pointing viewing element comprising a first camera; and 
a first side-pointing viewing element [55a, Fig.1] comprising a lens assembly [75, Fig.1, col.13 ll.5-10] and a fiber optic, wherein the lens assembly is configured to receive light from an area of interest, and the received light is transferred through said fiber optic to a second camera located within the handle.
However, in this embodiment McKenna does not positively disclose a front-pointing viewing element comprising a first camera, 
or that the first side-pointing viewing element comprises a fiber optic, where the received light is transferred through said fiber optic to a second camera located within the handle, 
in particular not disclosing a front-pointing viewing element comprising a first camera. 
In another embodiment, McKenna teaches an endoscope wherein a flat end surface [195, Figs.11-12] of a tip section [190, Fig.11] has a front-pointing viewing element [205, 210, Fig.11] positioned thereon, said front-pointing viewing element comprising a camera [210, Fig.11, col.18 ll.31-52] located in said tip section, said front-
McKenna teaches that this is done for the purpose of collecting image information over a wide angle in the distal direction [Fig.11, col.9 ll.50-59].
Therefore it would have been obvious to one having ordinary skill in the art to modify the flat end disclosed by McKenna to have a front-pointing viewing element in accordance with the teachings of McKenna. This would be done for the purpose taught above.
However, McKenna as combined above does not positively teach that the first side-pointing viewing element comprises a fiber optic, where the received light is transferred through said fiber optic to a second camera located within the handle. 
McKenna further discloses that the first side-pointing viewing element comprises a camera [70, Fig.1, col.13 ll.1-10] located in said tip section, 
however further teaches that the tip section camera of the first side-pointing viewing element may be substituted with a fiber optic, where the received light is transferred through said fiber optic to a camera located in the handle [col.15 ll.58-64; handle as defined hereinabove] to obtain the same effect of providing image information. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the first side-pointing viewing element taught by McKenna to comprise a fiber optic in accordance with the teachings of McKenna. This would be done because, as taught above by McKenna, that this is simple substitution of one known element for another to obtain predictable results. See MPEP 2143 B. 
In regards to claim 33, McKenna teaches the system of claim 31, wherein the .
Claims 32 and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over McKenna et al. (USPN 5,547,455) in view of Remijan et al. (US PGPUB 2002/0087047).
In regards to claim 37, McKenna teaches the system of claim 31, further disclosing a second side-pointing viewing element [55E, Fig.1].
however does not positively teach wherein said first side-pointing viewing element has a length over which an external object remains in focus in a range of 2-33 millimeters, and wherein said second side-pointing viewing element has a length over which an external object remains in focus in a range of 2-33 millimeters.
Remijan teaches an endoscope viewing element that has a length over which an external object remains in focus at 27 mm [para.116]. Remijan teaches that this is done for the purpose of imaging objects and tissue within a body [abstract]. 
Therefore it would have been obvious to one having ordinary skill in the art to modify the side-pointing viewing elements taught by McKenna to have a length over which an external object remains in focus at 27 mm in accordance with the teachings of Remijan. This would be done for the purpose taught above. 
As 27 mm is within 3-100 mm, the claimed device is obtained. 
In regards to claim 37, McKenna teaches the system of claim 31, however does not positively teach wherein said front-pointing viewing element has a length over which an external object remains in focus in a range of 3-100 millimeters, 
or particularly describe the length over which an external object remains in focus.
Remijan teaches an endoscope viewing element that has a length over which an external object remains in focus at 27 mm [para.116]. Remijan teaches that this is done for the purpose of imaging objects and tissue within a body [abstract]. 
Therefore it would have been obvious to one having ordinary skill in the art to modify the front-pointing viewing element disclosed by McKenna to have a length over which an external object remains in focus at 27 mm in accordance with the teachings of Remijan. This would be done for the purpose taught above. 
As 27 mm is within 3-100 mm, the claimed device is obtained. 
Claim 36 is rejected under 35 U.S.C. 103(a) as being unpatentable over McKenna et al. (USPN 5,547,455) in view of Akiba (US PGPUB 2002/0151768).
In regards to claim 36, McKenna teaches the system of claim 31, however does not positively teach the tip comprises a working channel configured for insertion of a surgical tool. 
Akiba teaches an endoscope tip [2c, Figs.1-3] comprising a working channel [12, Fig.2, para.19, 20] configured for insertion of a surgical tool. Akiba teaches that the working channel is provided for the purpose of protruding forceps into the body cavity [para.20].
Therefore it would have been obvious to one having ordinary skill in the art to modify the tip section taught by McKenna to have a working channel in accordance with .
Allowable Subject Matter
	Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, an endoscope system comprising; 
a handle, shaft and distal tip, the distal tip part comprising; 
a front-pointing viewing comprising a camera,
a first side-pointing viewing element, this viewing element comprising a lens assembly and a fiber optic, the lens group configured to receive light from outside, which is then transferred through the fiber optic to a camera in the handle,
wherein the first side-pointing viewing element and a first side fluid injector are positioned within a depression on a first curved side surface of the distal tip portion, and 
McKenna et al. (USPN 5,547,455) teaches the above endoscope, except for wherein the first side-pointing viewing element and a first side fluid injector are positioned within a first depression on the first curved side surface.
Yamaya et al. (USPN 5,860,913) teaches an endoscope with a side fluid injector positioned on a first curved side surface of a distal tip section; and 
a depression on the first curved side surface, wherein a first side-pointing viewing element and the side fluid injector are positioned within the depression. 
Yamaya (US PGPUB 2009/0067067) teaches an endoscope with a side fluid injector positioned on a first curved side surface of a distal tip section; and 

There is no reason or suggestion provided in the prior art to modify the above taught tip section to comprise the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamaya et al. (USPN 5,860,913)
Yamaya (US PGPUB 2009/0067067)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276.  The examiner can normally be reached on 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AARON B FAIRCHILD/Examiner, Art Unit 3795